Name: Commission Regulation (EEC) No 3006/88 of 29 September 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 88 Official Journal of the European Communities No L 271 /9 COMMISSION REGULATION (EEC) No 3006/88 of 29 September 1988 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 xMay 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 10 340 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988 , p. 7. (3) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 271 / 10 Official Journal of the European Communities 1 . 10 . 88 ANNEX LOT A and B 1 . Operation Nos (') : 878 and 879/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (6) C 4) : UNRWA Headquarters, Vienna International Center, PO Box 700, A-1400 Vienna telex 135310 UNRWA A 4. Representative of the recipient (3) f) : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon 5. Place or country of destination : Lebanon 6. Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 637 tonnes 9 . Number of lots : two (A : 275 tonnes ; B : 362 tonnes) 10 . Packaging and marking (9) (") (21 ) : one kilogram in 20-foot containers Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : A : 'ACTION No 878/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT / date of production : ' B : 'ACTION No 879/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I..1.B.5) 11 . Method of mobilization : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply ( 12) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beirut 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 20 November 1988 18 . Deadline for the supply : 31 December 1988 19 . Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 24 November to 4 December 1988 (c) deadline for the supply : 15 January 1989 22. Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 , (Official Journal of the European Communities No L 236 of 25. 8 . 1988 , page 30) 1 . 10 . 88 Official Journal of the European Communities No L 271 / 11 LOT C 1 . Operation No (') : 880/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : (6) ( H) : UNRWA Headquarters, Vienna International Center, PO Box 700, A-1400 Vienna telex : 135310 UNRWA A 4. Representative of the recipient (3) Q : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, Arab Republic of Syria 5 . Place or country of destination : Syria 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 292 tonnes 9 . Number of lots : one 10 . Packaging and marking (9) (") (21 ) : one kilogram in 20-foot containers (Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, pages 4 and 5 (under I . 1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No. 880/88 / VITAMINIZED SKIMMBD MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply (") : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lattakia 1 6 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 20 November 1988 18 . Deadline for the supply : 31 December 1988 19 . Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 November to 4 December 1988 (c) deadline for the supply : 15 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120 , bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels , telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 , (Official Journal of the European Communities No L 236, 26 . 8 . 1988 , page 30) No L 271 / 12 Official Journal of the European Communities 1 . 10 . 88 LOTS D and E 1 . Operation Nos ('): 881 and 882/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient (6) (M) : UNRWA Headquarters, Vienna International Center, PO Box 700, A- 1 400 Vienna telex : 135310 UNRWA A 4. Representative of the recipient OQ : UNRWA, Field Supply and Transport Officer, Jordan, PO Box 482, Amman, Jordan 5. Place or country of destination : Jordan 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 862 tonnes 9 . Number of lots : two (D : 375 tonnes ; E : 487 tonnes) 10 . Packaging and marking (9)(n)(13) (2I ) : one kilogram in 20-foot containers Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : D : 'ACTION No 881 /88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / date of production : / date of expiry : ' E : 'ACTION No 882/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / date of production : / date of expiry : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be caried out after the award of the tender 12. Stage of supply (12): Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Aqaba 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : D : 10 to 20 November 1988 ; E : 1 to 15 December 1988 18 . Deadline for the supply : D : 31 December 1988 ; E : 31 January 1989 19. Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : D : 24 November to 4 December 1988 ; E : 15 to 30 December 1988 (c) deadline for the supply : D : 15 January 1989 ; E : 28 February 1989 22. Amount of the tehdering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (OfficialJournal of the European Communities No L 236 of 25. 8 . 1988 , page 30) 1 . 10 . 88 Official Journal of the European Communities No L 271 / 13 LOT F and G 1 . Operation Nos (') : 883 and 884/88  Commission Decision of 8 June 1988 2. Programjne : 1988 3 . Recipient (6) ( 14) : UNRWA Headquarters, Vienna International Center, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) f) : UNRWA, Field Supply and Transport Officer, Westbank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : Israel 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 1 764 tonnes 9 . Number of lots : two (F : 873 tonnes ; G : 891 tonnes) 10 . Packaging and marking (') ( l0) (") (2I ) : one kilogram in 20-foot containers Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : F : 'ACTION No 883/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / date of production : ' G : 'ACTION No 884/88 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / date of production : ' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply (12) : Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 15 January 1989 19. Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 14 to 29 December 1988 (c) deadline for the supply : 29 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 » Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de laide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 , (Official Journal of the European Communities No L 236 of 25 . 8 . 1988 , page 30). No L 271 / 14 Official Journal of the European Communities 1 . 10 . 88 LOT H 1 . Operation No (') : 905/88  Commission Decision of 6 May 1988 2. Programme : 1988 3 . Recipient : Arab Republic of Egypt 4. Representative of the recipient (3) : Embassy of the Arab Republic of Egypt, Commercial Section, avenue* Louise 522, B-1050 Brussels, tel : 02-647 32 27, telex : 64809 COMRAU B 5. Place or country of destination : Arab Republic of Egypt 6 . Product to be mobilized : Skimmed-milk powder  low heat ( 15) 7. Characteristics and quality of the goods (2)(16) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1.A.1 and I.1.A.2) 8 . Total quantity : 3 300 tonnes 9 . Number of lots : one (in two parts : H 1 : 1 300 tonnes ; H 2 : 2 000 tonnes) 10 . Packaging and marking : 25 kilograms Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A.3 and I.1A.4) Supplementary markings on the packaging : 'ACTION ' No 905/88 / SKIMMED MILK POWDER  LOW-HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT' Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A4) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2 . Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 14 to 29 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236, 26. 8 . 1988, page 30) 1 . 10 . 88 Official Journal of the European Communities No L 271 / 15 LOT I 1 . Operation No (') : 939/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : Honduras 4. Representative of the recipient (20) : M. F. Figueroa, Ministro del Plan, Apdo Postal 1327, Comaya ­ gÃ ¼ela DC, Honduras, telex : 1222. Copy : M. Zapata, Ambassade du Honduras, 3 avenue des Gaulois, B- 1 040 Brussels, tel : 734 00 00 5. Place or country of destination : Honduras 6. Product to be mobilized : Skimmed-milk powder 7 . Characteristics and quality of the goods (2) ( l7) ( 18) (") : See Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, page 3 (under 1.1 A.l and I.1A.2) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : (21 ) : 25 kilograms in containers Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, page 3 (under I.1A..3 and I.1A..4) Supplementary markings on the packaging : 'ACCIÃ N No 939/88 / LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' and Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A..4) 1 1 . Method of mobilization : the Community market limited to the United Kingdom, Ireland and Denmark The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 16. Address of 'the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 November 1988 18 . Deadline for the supply : 5 January 1989 19 . Procedure for determining the costs of supply : Invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second -invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 November to .4 December 1988 (c) deadline for the supply : 19 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236, 25. 8 . 1988 , page 30) No L 271 / 16 Official Journal of the European Communities 1 . 10 . 88 LOT K 1 . Operation No (') : 938/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : Honduras 4. Representative of the recipient (20) : M. F. Figueroa, Minstro del Plan, Apdo Postal 1327, ComayagÃ ¼ela DC, Honduras telex : 1222. Copy : M. Zapata, Ambassade du Honduras, 3 , avenue des Gaulois, B- 1 040 Brussels, tel : 734 00 00 5. Place or country of destination : Honduras 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) ( 17) ( 18) (") : See Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10. Packaging and marking (21 ) : 25 kilograms in containers Official Journal of the European Communi ­ ties No C 216 of 14 . 8 . 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACCIÃ N No. 938/88 / LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market limited to the United Kingdom, Ireland and Denmark The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply ( 12) : Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Puerto CortÃ ©s 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20 November 1988 18 . Deadline for the supply : 5 January 1989 19 . Procedure for determining the costs of supply : Invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 November to 4 December 1988 (c) deadline for the supply : 19 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 , (Official Journal of the European Communities No L 236 26 8 . 1988 , page 30) 1 . 10 . 88 Official Journal of the European Communities No L 271 / 17 LOT L 1 . Operation Nos (') : 776 and 777/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987, page 4 5. Place or country of destination : Morocco 6. Product tb be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) ( l7) ( 18) (") : See Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 2 285 tonnes 9 . Number of lots : one (in two parts : L 1 : 1 600 tonnes ; L 2 : 685 tonnes) 10 . Packaging and marking (21 ) : 25 kilograms Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : L 1 : 'ACTION N0 776/88 / CASABLANCA / MAROC 0228803 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' L 2 : 'ACTION N0 777/88 / TANGER / MAROC 0228803 / ACTION PU PROGRAMME ALIMEN ­ TAIRE MONDIAL' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 November to 5 December 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : Invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 17 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 October 1988 at 12 noon (b) period for making the goods available at the . port of shipment : 4 to 19 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, Ã ¯ue de la Loi , B- 1 049 Brusells, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236, 25 . 8 . 1988 , page 30) No L 271 / 18 Official Journal of the European Communities 1 . 10 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity, certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contracted by the successful tenderer : see list in Official Journal of the European Communities NO C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Regulation (EEC) No 2330/87 (OJ NO L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. Q The successful tenderer shall send a copy of the shipping documents to the following address : Delega ­ tion of the Commission to ... (country of destination), s/c service 'valise diplomatique', Berlaymont 1 / 123, rue de la Loi 200, B-1049 Brussels . (8) Certificates and documents required for each shipment :  one original and two copies of insurance certificates,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity 0 Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL or LCL/FCL basi, all cctets of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area . The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( l0) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ,; not more than 30 containers are to be shipped on any vessels . (") The 1 000-gram sachets for milk powder described in Official Journal of the European ' Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) must be made of white polyethy ­ lene film . C 2) The contracted shipping terms shall be considered to be ex quai port of destination's container yard. UNRWA shall be granted 20 days  Saturdays, Sundays and official public and religious holidays included  free of container detention charges at the port of discharge taken from the day/time of the relevant customs etc . clearance having been effected. Bonafide detention charges levied in respect of container detention(s) in excess of the said 20 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . ( 13) The expiry date appearing on the packages must be 12 months after the date of manufacture . ( 14) The supplier is to detail the Chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. 1 . 10 . 88 Official Journal of thfe European Communities No L 271 / 19 ( 15) The milk powder must be obtained by the process low-heat temperature expressed whey protein nitrogen, maximum 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I to Regula ­ tion (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods Ed, 1971 , pages 16 to 21 can be used instead of the international stan ­ dard FIL 49 : 1970 . ( 16) Certificate of radioactivity authenticated by an Egyptian embassy or consulate . ( ,7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . ( 18) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( is) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registed foot-and ­ mounth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (20) Commission delegate to be contacted by the successful tenderer : M. Cerini , Bureau CEE a San Jose, Apartado 836, Centro Colon, 1007 San Jose, Costa Rica, tel . 33 27 55 ; telex 3482 CEE AC Cr. (21 ) Should containers be used at the stage of delivery free at port of shipment, on FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, pursuant to Article 13 (2), second indent, of Regulation (EEC) No 2200/87, the supplier is responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges . Should containers be used on LCL/FCL or LCL/LCL basis , the supplier must deliver the goods to the terminal , at a stage where the stuffing of the containers can be immediately done at the recipient's costs. The supplier shall not bear any cost pertaining to the use of the containers .